Case 19-22715-CMB         Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34           Desc Main
                                    Document     Page 1 of 35




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  IN RE:                                          Bankruptcy Case No. 19-22715-CMB

  5171 CAMPBELLS LAND CO., INC.,                  Chapter 11

                         Debtor.


                        DEBTOR’S DISCLOSURE STATEMENT
                   TO ACCOMPANY PLAN DATED NOVEMBER 12, 2019


 ࡰ    Chapter 11 Small Business (Check box only if debtor has elected to be considered a small
 business under 11 U.S.C. §1121(e))

 Debtor furnishes this disclosure statement to creditors in the above-captioned matter pursuant to
 Bankruptcy Code §1125 to assist them in evaluating Debtor's proposed Chapter 11 plan, a copy of
 which is attached hereto as EXHIBIT A. Creditors may vote for or against the plan of
 reorganization. Creditors who wish to vote must complete their ballots and return them to the
 following address before the deadline noted in the order approving the disclosure statement and
 fixing time. The Court will schedule a hearing on the plan pursuant to 11 U.S.C. §1129.

 ANY CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANING SET
 FORTH IN THE ACCOMPANYING CHAPTER 11 PLAN.

 Address for return of ballots:

 5171 CAMPBELLS LAND CO., INC., BALLOT RETURN
 Attn: Ryan J. Cooney, Esq.
 223 Fourth Avenue, 4th Floor
 Pittsburgh, Pa 15222

 I.     BACKGROUND

        1.      Name of Debtor: 5171 Campbells Land Co., Inc.

        2.      Type of Debtor: Corporation

        3.      Debtor's Business or Employment: Prior to the bankruptcy filing, the Debtor
                operated twenty-seven (27) Perkins Restaurants pursuant to License Agreements
Case 19-22715-CMB    Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34              Desc Main
                               Document     Page 2 of 35


            by and between the Debtor and Perkins & Marie Callender’s, LLC (“PMC”).

      4.    Date of Chapter 11 Petition: July 8, 2019

      5.    Events that Caused the Filing:

            Prior to the bankruptcy filing, PMC terminated the Debtor’s license agreements.
            Additionally, Store Capital Acquisitions, LLC and Store Master Funding XIII, LLC
            (collectively “Store”), a primary creditor and landlord for the majority of the
            Debtor’s restaurant locations, was seeking the appointment of a receiver for the
            Debtor’s business. As such, this chapter 11 case was initiated to preserve the assets
            of the estate.

      6.    Anticipated Future of the Company & Source of this Information and Opinion:

            All of the Debtor’s remaining assets will be liquidated by the Plan Administrator.
            Equity interests and all certificates, documents and other instruments underlying
            Equity interests shall be canceled. The source of the information for the Plan and
            Disclosure Statement is based on the records of the Debtor, as well as input from
            William T. Kane as President of the Debtor.

      7.    Summarize all Significant Features of the Plan Including When and How Each
            Class of Creditor Will Be Paid and What, If Any, Liens Will Be Retained By
            Secured Creditors or Granted to Any Creditor Under the Plan.

            A. Background

            On July 08, 2019, the Debtor filed its voluntary petition for relief under chapter 11
            of the Bankruptcy Code. Prior to the bankruptcy filing, the Debtor operated twenty-
            seven (27) Perkins Restaurants pursuant to license agreements by and between the
            Debtor and PMC. PMC terminated the Debtor’s license agreements prior to the
            bankruptcy filing. Additionally, Store, a primary creditor and landlord for the
            majority of the Debtor’s restaurant locations, was seeking the appointment of a
            receiver for the Debtor’s business. As such, this chapter 11 case was initiated to
            preserve the assets of the estate.

            Throughout the course of the instant chapter 11 case, the Debtor has sold the
            contents (namely, furniture, fixtures and equipment) of seventeen (17) of its twenty-
            seven (27) restaurants. The remaining ten (10) restaurants have been closed and the
            contents have been abandoned to Store, pursuant to a settlement agreement
            approved by the Court on September 5, 2019. Store had a first position lien on the
            abandoned contents.
Case 19-22715-CMB     Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34             Desc Main
                                Document     Page 3 of 35


            B. Distribution Structure

            All remaining assets of the Debtor, including but not limited to the Real Property,
            the remainder of the Settlement Proceeds as of the Effective Date, and Estate
            Litigation will be transferred to a Creditors Trust. The Creditors Trust shall be
            overseen by a Plan Administrator to be selected by the Official Committee of
            Unsecured Creditors and shall be liquidated for the benefit of Creditors.

            Pursuant to the terms of the Plan, the Plan Administrator will conduct an orderly
            liquidation of the Debtor’s assets. The Plan Administrator shall assist in the
            liquidation of various assets, including the Debtor’s Real Property and the
            prosecution of Estate Litigation and objections to Claims.

            After payment of Allowed Secured Claims and Plan Administrator expenses and
            fees from the monetization of the Debtor’s assets subject to those Allowed Secured
            Claims, and after payment of expenses of the Plan Administrator incurred (and
            reasonably expected to be incurred) for Plan Administration, the Plan
            Administrator shall make Ratable Proportion Distribution to holders of an Allowed
            Claim pursuant to payment priority set forth by the Bankruptcy Code.

            C. Class Treatment

               i.      Class 1, Secured Claim of First National Bank: First National Bank
                       holds a first lien on the Real Property. In the liquidation process, the
                       Plan Administrator will liquidate the Real Property. The Plan
                       Administrator may engage a broker to sell the Real Property. The Class
                       1 Secured Claim shall be paid in full upon the sale of the Real Property
                       at closing, after full payment of the Plan Administrator’s expenses
                       incurred in sale process of the Real Property. The Plan Administrator
                       reserves the right to abandon the Real Property in the event the amount
                       of the Secured Claim exceeds the value of the Real Property.

               ii.     Class 2, Secured Claim of L-Four, L.P. L-Four, L.P. holds judgment
                       liens against the Real Property. The Debtor disputes the validity of L-
                       Four, L.P.’s Secured Claim. The Class 2 Secured Claim shall be paid
                       upon the sale of the Real Property, after full payment of the Plan
                       Administrator’s expenses incurred in sale process of the Real Property
                       and payment in full of all Allowed Class 1 Claims, to the extent allowed,
                       if any, following the adjudication of a claim objection to be filed by the
                       Plan Administrator. In the event that the Bankruptcy Court determines
                       that L-Four, L.P.’s Claim is wholly or partially unsecured, such portion
                       of the Claim shall be treated under Class 6 as set forth herein.

               iii.    Class 3, Other Secured Claim: Ascentium Capital, LLC (“Ascentium”),
                       GSG Financial (“GSG”), Tri State Equipment (“Tri State”), US
                       Foodservice Rec. Corp. (“US Foods”) held security interests in the
Case 19-22715-CMB      Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34             Desc Main
                                 Document     Page 4 of 35


                        Debtor’s furniture, fixtures, and equipment, which has either been sold
                        as approved by the Bankruptcy Court or abandoned to Store. Pursuant
                        to the sale orders (See Doc. Nos. 234,235, 244, 278) certain distributions
                        were approved to be made from the Sales Proceeds. It is not anticipated
                        that there will be any excess Sale Proceeds following said approved
                        distributions. However, in the event that excess Sale Proceeds exist after
                        the approved distribution, the Plan Administrator shall make a
                        distribution to holders to Class 3 Claims pursuant to the holders’
                        respective priority in the Sale Proceeds. To the extent that Class 3
                        Claims are not satisfied from excess Sale Proceeds, such Claims shall
                        be treated as general unsecured claims and shall receive payment as set
                        forth under Class 6 herein.

               iv.      Class 4, Administrative Claims: Funds to pay the Administrative Claims
                        of Debtor’s Attorneys and Attorneys for the Committee have been
                        carved-out from the Sale Proceeds and are being held in Escrow. To the
                        extent that the respective escrow amounts are insufficient to pay
                        Allowed Chapter 11 Administrative Expense Claims, the remainder of
                        said claims shall be included in Class 4. Additionally, each holder of an
                        Allowed Administrative Claim, in full and complete satisfaction of such
                        claim, shall receive Ratable Proportion distribution as funds become
                        available through the orderly liquidation process.

               v.       Class 5, Priority Claims: Priority Claims shall receive Ratable
                        Proportion distribution as funds become available through the orderly
                        liquidation process once all Allowed Class 4 Claims have been paid in
                        full.

               vi.      Class 6, General Unsecured Claims: Allowed Unsecured Claim, in full
                        and complete satisfaction of such claim, shall receive Ratable
                        Proportion distribution as funds become available through the orderly
                        liquidation process once all Allowed Class 4 Claims and Class 5 Claims
                        have been paid in full.

               vii.     Class 7, Equity Interests: The Equity Interest owners of the Debtor shall
                        not receive any distribution nor retain any property on account of their
                        Equity Interests under the Plan unless and until all of the Allowed
                        Claims in Class 1, 2, 3, 4, 5 and 6 have been paid in full. As of the
                        Effective Date, all Equity Interests and all certificates, documents and
                        other instruments underlying Equity Interests shall be canceled.


      8.    Are All Monthly Operating Statements Current and on File with The Clerk of
            Court?

                      Yes ___X_____     No ________
Case 19-22715-CMB     Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34                Desc Main
                                Document     Page 5 of 35




            If Not, Explain:

            N/A

      9.    Does the plan provided for releases of nondebtor parties? Specify which parties
            and terms of release.

            The Debtor’s court-approved professionals and the Committee’s members and
            court-approved professionals as well as Compass Advisory Partners, LLC shall
            have no liability to any person for any act or omission in connection with, or arising
            out of, (i) the Disclosure Statement, (ii) the Plan, (ii) the solicitation of votes for,
            and pursuit of confirmation of, the Plan, (iv) the formulation, preparation,
            implementation or consummation of the Plan, or (v) the administration of the Plan
            or any contract, instrument, release or other agreement or document created or
            entered into in connection with the Plan, except for willful misconduct or gross
            negligence as determined by a Final Order after exhaustion of all rights of appeal,
            reconsideration or rehearing and, in all respects, shall be entitled to rely upon the
            advice of counsel with respect to its duties and responsibilities under the Plan and
            the Bankruptcy Case.


      10.   Identify all executory contracts that are to be assumed or assumed and assigned.

            NONE

      11.   Has a bar date been set?        Yes __X___ No _______
            (If not, a motion to set the bar date has been filed simultaneously with the filing of
            this disclosure statement.)

      12.   Has an election under 11 U.S.C. §1121(e) has been filed with the Court to be treated
            as a small business?
                    Yes _______ No ___X____

      13.   Specify property that will be transferred subject to 11 U.S.C. §1146(c).

            NONE
                        Case 19-22715-CMB         Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34             Desc Main
                                                            Document     Page 6 of 35
II.    CREDITORS

       A.     Secured Claims

                                                             SECURED CLAIMS

                                                                                                                                Will Liens Be
      Creditor           Total Amount         Arrearages                       Type of                      Disputed (D)       Retained Under
                             Owed                                     Collateral Priority of Lien          Liquidated (L)         the Plan?
                                                                               (1, 2, 3)                  Unliquidated (U)       (Y) or (N)

 First National Bank   $629,252.53         Unknown             1st Mortgage on Vacant Land Located at            D, U                  N
                                                               5171 Campbells Run Road, Pittsburgh,
                                                               PA 15205
 L-FOUR L.P.           $713,874.39         Unknown             Judgment Liens which attach to Vacant               D                   N
                                                               Land located at 5171 Campbells Run
                                                               Road, Pittsburgh, PA 15205
 TOTAL                 $1,343,126.92


       Notes regarding Secured Claims:

         i.   The Debtor’s Schedules identified the following additional Secured Claimants:
                    1.      Ascentium Capital, LLC (“Ascentium”)
                    2.      GSG Financial (“GSG”)
                    3.      Tri State Equipment (“Tri State”)
                    4.      LED Solutions (“LED”)
                    5.      US Foodservice Rec. Corp. (“US Foods”)
                    6.      Vision Financial Group (“Vision”)
                    7.      Store

        ii.   Ascentium, GSG and Tri State were identified as having purchase money security interests in unidentified restaurant equipment.
              The unidentified equipment was either sold pursuant to a court approved sale or was abandoned to Store pursuant to a court approved
              settlement. In the event the unidentified equipment was sold, Ascentium, Tri State, and GSG would have a lien on the Sales Proceeds.
              However, pursuant to the sale orders (See doc. nos. 234,235, 244, 278) certain distributions were approved to be made from the Sale
              Proceeds. It is not anticipated that there will be any excess Sales Proceeds following said approved distributions.
                 Case 19-22715-CMB         Doc 309       Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                                       Document      Page 7 of 35
iii.   Upon further investigation, it was determined that LED and Vision did not have secured claims but rather had executory contracts
       with the Debtor.
 iv.   US Foods had a pre-petition UCC in the Debtor’s furniture, fixtures, and equipment. Said property has either been sold as set forth
       above or abandoned to Store.
 v.    Store released all secured claims pursuant to the court approved settlement filed at Doc. No. 198 and approved at Doc. No.239.

B.     Priority Claims

                                                       PRIORITY CLAIMS


                       Creditor                  Total Amount Owed                Type of Collateral             (D) (L) (U) *

        Ashland County                       $781.80                                                                   U

        Berkheimer                           $5,006.87                                                                 U

        City Of Canfield                     $134.12                                                                   U

        City Of Corry                        $6,075.11                                                                 U

        City Of Erie                         $16,470.17                                                                U

        City Of Olean                        $23,726.86                                                                U

        Clarion County Tax Claim Bureau      $13,633.89                                                                U

        Conneaut Income Tax Department       $197.76                                                                   U

        Crawford County Tax Claim $31,643.71                                                                           U
        Bureau
        Erie County Tax Claim Bureau $41,636.60                                                                        U

        Harborcreek Twp. Tax Collector       $14,176.04                                                                U
           Case 19-22715-CMB      Doc 309    Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                          Document       Page 8 of 35
Hermitage Treasurer                $4,114.68                                                        U

Indiana County Tax Treasurer       $21,025.41                                                       U

Internal Revenue Service           $350,000.00                                                      U

Keystone                           $275.57                                                          U

LST Collector Vernon Twp.          $66.00                                                           U

Mahoning County Treasurer          $82,188.41                                                       U

Mercer County Tax Claim Bureau     $9,607.37                                                        U

Neshannock Tax Collector           $17,728.52                                                       U

New York Department Of Labor-      $46.64                                                           U
Unemployment
NY Department Of Taxation And      $93,025.89                                                       U
Finance
Ohio Bureau Of Employment Dept.    $454.22                                                          U
Of Job And Family Services
Ohio Department Of Taxation        $838,786.00                                                      U

Olean City School District         $20,022.70                                                       U

PA Department Of Revenue           $1,344,727.00                                                    U

Pennsylvania Unemployment Fund $6,120.01                                                            U

R.I.T.A.                           $611.00                                                          U

Stark County Treasurer             $21,808.08                                                       U
          Case 19-22715-CMB        Doc 309Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                       Document       Page 9 of 35
 Titusville Treasurer Tax Claim $9,203.91                                                        U
 Bureau
 Treasurer Of Lawrence County   $6,685.98                                                        U

 Treasurer Of State Of Ohio          $7,742.32                                                   U


 Vernon Twp. Tax Collector           $8,823.03                                                   U

 Warren City Tax Office              $24,788.39                                                  U

 Warren City Tax Office-Earned $60.00                                                            U
 Income
 TOTAL                         $3,021,394.06


* Disputed (D), Liquidated (L), or Unliquidated (U)
                           Case 19-22715-CMB          Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34                Desc Main
                                                             Document    Page 10 of 35
C.        Unsecured Claims

          1.      Amount Debtor Scheduled (Disputed and Undisputed)                   $   4,559,154.39
          2.      Amount of Unscheduled Unsecured Claims1                             $     287,777.89
          3.      Total Claims Scheduled or Filed                                     $   4,846,932.28
          4.      Amount Debtor Disputes                                              $   2,050,000.00
          5.      Estimated Allowable Unsecured Claims                                $   2,796,932.28


III.      ASSETS
                                                                          ASSETS


               Assets                   Value             Basis for Value                  Name of Lien Holder                   Amount of Debtor’s
                                                                                                 (if any)                              Equity
                                                                                           (Fair Market Value/                   (Value Minus Liens)
                                                                                               Book Value)
    PNC Depository Account      $0.00                   Bank Account                               NONE                        $0.00
                                                        Statement

    PNC Payroll Account         $0.00                   Bank Account                               NONE                        $0.00
                                                        Statement
    PNC Operating Account       $0.00                   Bank Account                               NONE                        $0.00
                                                        Statement
    PNC Corporate Account       $1,221.38               Bank Account                               NONE                        $1,221.38
                                                        Statement
    Huntington Checking -1      $100.00                 Bank Account                               NONE                        $100.00
                                                        Statement
    Huntington Checking -2      $655.73                 Bank Account                               NONE                        $655.73
                                                        Statement


1
    Includes (a.) unsecured claims filed by unscheduled creditors; (b.) that portion of any unsecured claim filed by a scheduled creditor that
    exceeds the amount debtor scheduled; and (c.) any unsecured portion of any secured debt not previously scheduled.
                         Case 19-22715-CMB         Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34               Desc Main
                                                          Document    Page 11 of 35
 Community Bank              $613.74                Bank Account                      NONE                                 $613.74
                                                    Statement
 Remainder of Settlement     $210,000.00            Estimate                          NONE                                 $210,000.00
 Proceeds

 Office Furniture And        $1,000.00                Estimate                                 NONE                        $1,000.00
 Equipment
 Vacant Land – 5171          $1,394,040.00            Appraisal               FNB First Mortgage – $650,000                UNKNOWN
 Campbells Run Road,
 Pittsburgh, Pa 15205                                                         L-FOUR L.P. Judgment Liens - $713,874
                                                                              (DISPUTED)
 Causes Of Action            UNKNOWN                  NONE                                    NONE                         UNKNOWN
 Against Third Parties
 Including Chapter 5
 Claims


 TOTAL                       $1,607,630.85



1.     Are any assets which appear on Schedule A or B of the bankruptcy petition not listed above?

       Yes.

              If so, identify asset and explain why asset is not in estate:

              Deposit With Store Master Funding: The Deposit was released to Store to be applied to any claims or damages Store may have against
              the Estate pursuant to a court approved settlement.

              Utility Deposits: Any utility deposits have been applied to past due balances to reduce claims held by utility companies.

              Accounts Receivable: The accounts receivable identified on the Debtor’s schedules reflected funds that the Debtor alleged to be owed
              from Store for improvements and repairs that the Debtor made to Store’s real estate. This claim was released pursuant to the Court
              approved settlement with Store.

              Inventory: All inventory, to the extent not perished, was sold pursuant to court approved sales or abandoned to Store pursuant to a court
                      Case 19-22715-CMB          Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34             Desc Main
                                                        Document    Page 12 of 35
             approved settlement.

             Restaurant Equipment: All restaurant equipment was sold pursuant to court approved sales or abandoned to Store pursuant to a court
             approved settlement.

             Smallwares: All smallwares were sold pursuant to court approved sales or abandoned to Store pursuant to a court approved settlement.

             POS Systems: The POS Systems were misidentified on the Debtor’s bankruptcy petition as an asset. Upon further investigation, the
             POS Systems were determined to be leased. Said lease has been rejected.

             Leasehold Improvements: The Leasehold Improvements identified on the Debtor’s bankruptcy petition represented the total amount of
             leasehold improvements made by the Debtor to properties leased from Store less the amounts the Debtor classified as Accounts
             Receivable.

2.    Are any assets listed above claimed as exempt? If so attach a copy of Schedule C and any amendments.

      No.

IV.   SUMMARY OF PLAN

      1.    Effective Date of Plan: Upon Final Order of Confirmation and occurrence of conditions precedent identified in Section 12.2 of the
      Plan.

      2.     Will cramdown be sought? Debtor reserves the right to seek cramdown in the event any Class rejects the plan.

             If yes, state bar date: December 24, 2019.
                     Case 19-22715-CMB  Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34                  Desc Main
                                               Document    Page 13 of 35
3.      Treatment of Secured Non-Tax Claims

                                 SECURED NON-TAX CLAIMS


     Claim           Name of Creditor          Class     Amount                  Summary of Proposed Treatment
      No.                                                 Owed
      30       First National Bank         1           $629,252.53     This Claim will be paid in full upon the sale of the
                                                                       Debtor’s Real Property.
                       L-FOUR L.P.              2      $713,874.39     The Debtor disputes the validity of L-FOUR, L.P.’s
                                                                       Secured Claim. The Class 2 Secured Claim shall be paid
                                                                       upon the sale of the Real Property, after full payment of
                                                                       the Plan Administrator’s expenses incurred in sale
                                                                       process of the Real Property and payment in full of all
                                                                       Allowed Class 1 Claims, to the extent allowed, if any,
                                                                       following the adjudication of a claim objection to be
                                                                       filed by the Plan Administrator. In the event that the
                                                                       Bankruptcy Court determines that L-FOUR, L.P.’s
                                                                       Claim is wholly or partially unsecured, such portion of
                                                                       the Claim shall be treated under Class 6 as set forth
                                                                       herein.

               TOTAL                                   $1,343,126.92

4.      Treatment of Secured Tax Claims

                                      SECURED TAX CLAIMS

                            Name of            Class
             Claim                                          Amount Owed            Summary of Proposed Treatment
              No.           Creditor

              30        Clarion County                 $204.88
                        Tax Claim Bureau
                        TOTAL                          $204.88
                           Case 19-22715-CMB        Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34         Desc Main
                                                            Document   Page 14 of 35
          5.       Treatment of Administrative Non-Tax Claims2

                                                         ADMINISTRATIVE NON-TAX CLAIMS
               Name of Creditor*                    Amount      Type of Debt**       Summary of Proposed Treatment and Date of First
                                      Class
                                                     Owed                                                   Payment
          Robert O Lampl                 4       $175,000.00          P          Funds to pay the Administrative Claims of the Robert O Lampl
          (Counsel for the Debtor)                                               Law Office, and Attorneys for the Committee have been
                                                                                 carved-out from the Sale Proceeds and are being held in
                                                                                 Escrow. To the extent that the respective escrow amounts are
                                                                                 insufficient to pay Allowed Chapter 11 Administrative
                                                                                 Expense Claims, the remainder of said claims shall be included
                                                                                 in Class 4.
          Compass Advisory               4       $50,000.00    ADVISORY FEES      In full and complete satisfaction of such claim, shall receive
          Partners                                                               Ratable Proportion distribution from the designated pool of
                                                                                 funds, as funds become available through the orderly
                                                                                 liquidation process.
          BERNSTEIN-                     4       $90,000.00           P          Funds to pay the Administrative Claims of the Robert O Lampl
          BURKLEY, P.C.                                                          Law Office, and Attorneys for the Committee have been
          (Counsel for Committee                                                 carved-out from the Sale Proceeds and are being held in
          of Unsecured Creditors)                                                Escrow. To the extent that the respective escrow amounts are
                                                                                 insufficient to pay Allowed Chapter 11 Administrative
                                                                                 Expense Claims, the remainder of said claims shall be included
                                                                                 in Class 4.
          U.S. TRUSTEE                   4       $0.00         TRUSTEE FEES      To be paid in full on or before the Plan Effective Date.
          Perkins And Marie              4       $160,000.00   TRADE             In full and complete satisfaction of such claim, shall receive
          Callender’s, LLC                                     (FRANCHISE        Ratable Proportion distribution, as funds become available
                                                               FEES)             through the orderly liquidation process.
          3d Acquisitions LP             4       $56,000.00    TRADE             In full and complete satisfaction of such claim, shall receive
                                                               (POST-PETITION    Ratable Proportion distribution, as funds become available
                                                               RENT)             through the orderly liquidation process.
          Bainbridge LP                  4       $10,000.00    TRADE             In full and complete satisfaction of such claim, shall receive
                                                               (POST-PETITION    Ratable Proportion distribution, as funds become available

2
    Include all §503(b) administrative claims.
                 Case 19-22715-CMB   Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                            Document    Page 15 of 35
                                             RENT)              through the orderly liquidation process.
Perkins Holdings LLC      4    $24,000.00    TRADE              In full and complete satisfaction of such claim, shall receive
                                             (POST-PETITION     Ratable Proportion distribution, as funds become available
                                             RENT)              through the orderly liquidation process.
Vision Financial Group    4    $40,000.00    TRADE              In full and complete satisfaction of such claim, shall receive
                                             (POST-PETITION     Ratable Proportion distribution, as funds become available
                                             RENT)              through the orderly liquidation process.
LED Solutions             4    $32,000.00    TRADE              In full and complete satisfaction of such claim, shall receive
                                             (POST-PETITION     Ratable Proportion distribution, as funds become available
                                             RENT)              through the orderly liquidation process.
US Foods                  4    $303,653.56   TRADE (503(b)(9)) In full and complete satisfaction of such claim, shall receive
                                                                Ratable Proportion distribution, as funds become available
                                                                through the orderly liquidation process.
Reinhart Food Service     4    $267,000.00   TRADE (503(b)(9)) In full and complete satisfaction of such claim, shall receive
                                                                Ratable Proportion distribution, as funds become available
                                                                through the orderly liquidation process.
Post-Petition Utilities   4    $180,000.00   TRADE (POST-       In full and complete satisfaction of such claim, shall receive
                                             PEITION            Ratable Proportion distribution, as funds become available
                                             UTILITIES)         through the orderly liquidation process.

TOTAL                          $1,230,653.56
                       Case 19-22715-CMB       Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34        Desc Main
                                                      Document    Page 16 of 35
       6.     Treatment of Administrative Tax Claims

                                                      ADMINISTRATIVE TAX CLAIMS
     Name of Creditor*        Amount Owed      Type of Debt**           Summary of Proposed Treatment and Date of First Payment

            N/A




* Identify and Use Separate Line for Each Professional and Estimated Amount of Payment
** Type of Debt (P=Professional, TD=Trade, TX=Taxes)

       7.     Treatment of Priority Non-Tax Claims

                                                       PRIORITY NON-TAX CLAIMS


        Name of Creditor             Class           Amount Owed       Date of Assessment         Summary of Proposed Treatment

              N/A
                          Case 19-22715-CMB          Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                                            Document    Page 17 of 35
          8.     Treatment of Priority Tax Claims3

                                                             PRIORITY TAX CLAIMS


                Name of Creditor                     Class       Amount Owed       Date of        Summary of Proposed Treatment
                                                                                  Assessment
      Ashland County                                  5        $781.80                         Class 5 Claims shall receive Ratable
                                                                                               Proportion distribution as funds become
                                                                                               available through the orderly liquidation
                                                                                               process once all Allowed Class 4 Claims
                                                                                               have been paid in full.
      Berkheimer                                      5        $5006.87                        Class 5 Claims shall receive Ratable
                                                                                               Proportion distribution as funds become
                                                                                               available through the orderly liquidation
                                                                                               process once all Allowed Class 4 Claims
                                                                                               have been paid in full.
      City Of Canfield                                5        $134.12                         Class 5 Claims shall receive Ratable
                                                                                               Proportion distribution as funds become
                                                                                               available through the orderly liquidation
                                                                                               process once all Allowed Class 4 Claims
                                                                                               have been paid in full.
      City Of Corry                                   5        $6,075.11                       Class 5 Claims shall receive Ratable
                                                                                               Proportion distribution as funds become
                                                                                               available through the orderly liquidation
                                                                                               process once all Allowed Class 4 Claims
                                                                                               have been paid in full.
      City Of Erie                                    5        $16,470.17                      Class 5 Claims shall receive Ratable
                                                                                               Proportion distribution as funds become
                                                                                               available through the orderly liquidation
                                                                                               process once all Allowed Class 4 Claims
                                                                                               have been paid in full.



3
    Include dates when any §507(a)(7) taxes were assessed.
                  Case 19-22715-CMB   Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                             Document     Page 18 of 35
City Of Olean                          5        $23,726.86                      Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
Clarion County Tax Claim Bureau        5        $13,633.89                      Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
Conneaut Income Tax Department         5        $197.76                         Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
Crawford County Tax Claim Bureau       5        $31,643.71                      Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
Erie County Tax Claim Bureau           5        $41,636.60                      Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
Harborcreek Twp. Tax Collector         5        $14,176.04                      Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
Hermitage Treasurer                    5        $4,114.68                       Class 5 Claims shall receive Ratable
                                                                                Proportion distribution as funds become
                                                                                available through the orderly liquidation
                                                                                process once all Allowed Class 4 Claims
                                                                                have been paid in full.
                   Case 19-22715-CMB   Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                              Document     Page 19 of 35
Indiana County Tax Treasurer            5        $21,025.41                      Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
Internal Revenue Service                5        $350,000.00                     Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
Keystone                                5        $275.57                         Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
LST Collector Vernon Twp.               5        $66.00                          Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
Mahoning County Treasurer               5        $82,188.41                      Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
Mercer County Tax Claim Bureau          5        $9,607.37                       Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
Neshannock Tax Collector                5        $17,728.52                      Class 5 Claims shall receive Ratable
                                                                                 Proportion distribution as funds become
                                                                                 available through the orderly liquidation
                                                                                 process once all Allowed Class 4 Claims
                                                                                 have been paid in full.
                    Case 19-22715-CMB   Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                               Document     Page 20 of 35
New York Department Of Labor-            5        $46.64                          Class 5 Claims shall receive Ratable
Unemployment                                                                      Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Ny Department Of Taxation And            5        $93,025.89                      Class 5 Claims shall receive Ratable
Finance                                                                           Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Ohio Bureau Of Employment Dept. Of       5        $454.22                         Class 5 Claims shall receive Ratable
Job And Family Services                                                           Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Ohio Department Of Taxation              5        $838,786.00                     Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Olean City School District               5        $20,022.70                      Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Pa Department Of Revenue                 5        $1,344,727.00                   Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Pennsylvania Unemployment Fund           5        $6,120.01                       Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
                   Case 19-22715-CMB    Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                               Document     Page 21 of 35
R.I.T.A.                                 5        $611.00                         Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Stark County Treasurer                   5        $21,808.08                      Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Titusville Treasurer Tax Claim Bureau    5        $9,203.91                       Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Treasurer Of Lawrence County             5        $6,685.98                       Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Treasurer Of State Of Ohio               5        $7,742.32                       Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Vernon Twp. Tax Collector                5        $8,823.03                       Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
Warren City Tax Office                   5        $24,788.39                      Class 5 Claims shall receive Ratable
                                                                                  Proportion distribution as funds become
                                                                                  available through the orderly liquidation
                                                                                  process once all Allowed Class 4 Claims
                                                                                  have been paid in full.
                  Case 19-22715-CMB         Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                                   Document    Page 22 of 35
Warren   City   Tax   Office-Earned          5        $60.00                          Class 5 Claims shall receive Ratable
Income                                                                                Proportion distribution as funds become
                                                                                      available through the orderly liquidation
                                                                                      process once all Allowed Class 4 Claims
                                                                                      have been paid in full.


  9.     Treatment of General Unsecured Non-Tax Claims

          Each holder of an Allowed Unsecured Claim, in full and complete satisfaction of such claim, shall receive Ratable Proportion
  distribution as funds become available through the orderly liquidation process once all Allowed Class 4 Claims and Class 5 Claims have been
  paid in full.

                                                                 Proof of Claim
                                                                                                        Total Amount
                               Creditor                           No. (if any)          Class               Owed

                                                                        2                 6
           BurMac Commercial Roofing                                                                $ 46,442.16
                                                                                          6
           West Penn Power                                              5                           $     489.79
                                                                                          6
           The Illuminating Company                                     6                           $     797.05
                                                                                          6
           Ohio Edison                                                  7                           $    3,653.02
                                                                                          6
           Watkins General Contracting                                 10                           $    4,667.36
                                                                                          6
           Sunbelt Rentals                                             11                           $    2,669.87
                                                                                          6
           PNC Bank, National Association                              12                           $    6,149.82
                                                                                          6
           New Carbon Company, LLC                                     13                           $ 15,588.00
                                                                                          6
           Rooter-Man                                                  14                           $ 52,500.00
           NuCO2, LLC                                                  15                 6         $ 49,352.49
       Case 19-22715-CMB        Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                        Document   Page 23 of 35
AmTrust North America, Inc.                                          6
On behalf of Technology Insurance Company,
Inc.                                                  16                      $ 158,944.00
                                                                     6
Plyler Entry System                                   17                      $ 5,179.07
                                                                     6
Pennsylvania American Water                           18                      $ 5,776.91
                                                                     6
Staples Business Advantage                            19                      $ 7,083.58
                                                                     6
Neshannock Township Sewer Department                  20                      $     698.45
                                                                     6
Penelec                                               21                      $     688.21
                                                                     6
Yardmaster of Pennsylvania                            22                      $ 2,661.84
Tin Man Heating and Cooling                                          6
fka AL Farnam Maintenance, LLC                        24                      $     963.35
                                                                     6
Ehrlich (Rentokil North America)                      26                      $ 16,518.90
                                                                     6
Stark County Sanitary Engineers                       27                      $ 1,224.12
                                                                     6
Trabon Printing Company, Inc.                         28                      $ 10,224.97
                                                                     6
OUTFRONT Media LLC                                    29                      $ 10,390.65
                                                                     6
Affiliated Grounds Maintenance Group Inc.             33                      $ 7,319.80
                                                                     6
National Grid                                         34                      $ 1,191.12
                                                                     6
Wm. T. Spaeder Co., Inc.                              35                      $ 150,871.74

Peoples Natural Gas Company LLC                    36              6       $   1,947.61

M and B Redi Mix, Inc.                             37              6       $ 23,895.93

Cleveland Brothers Equipment Co., Inc.             38              6       $ 57,951.45

Verizon Business Global, LLC                       39              6       $   6,314.41
       Case 19-22715-CMB       Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                        Document  Page 24 of 35
Verizon by American InfoSource as agent              41             6        $ 4,166.57

3D Acquisitions LP                                                6       $ 28,500.20

5171 Campbells Land Co.                                           6       $   5,778.68

A.J. Demor & Sons                                                 6       $ 23,280.00

Access Point                                                      6       $ 39,400.21

Ace Contractor Center                                             6       $   1,250.95

AIS Comm Parts                                                    6       $   1,223.97

All Pro Landscaping                                               6       $     2,127.60

Allen Flag & Flagpole                                             6       $     5,310.79

Amanda Bittinger                                                  6       $     3,418.80

American Choice Apparel                                           6       $        87.14

American Electric Power                                           6       $     3,603.49

Aqua Ohio                                                         6       $       663.77

Armstrong                                                         6       $       855.53

Ashland Area C of C                                               6       $       175.00

Ashland Comfort Control Inc.                                      6       $     6,050.00

Ashtabula Co Treasurer                                            6       $    33,235.04

AT&T                                                              6       $     1,789.35

B. E. Stahlman - Tax Collector                                    6       $    12,009.55
         Case 19-22715-CMB        Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                         Document    Page 25 of 35
B.Y. Lawncare                                                          6        $     9,050.00

Bainbridge LP                                                          6       $      6,938.07

Barone Murth Shonber                                                   6       $      2,500.00

Basically Blinds                                                       6       $      4,073.50

Borough of Grove City                                                  6       $      3,573.63

Borough of Indiana Util.                                               6       $      1,284.14

Burrier Service Co.                                                    6       $        644.39

Careworkscomp                                                          6       $      8,000.00

Case Sabatini                                                          6       $     10,147.92

Casella Waste Service 60                                               6       $      2,438.87

Century Link                                                           6       $        735.38

Cintas                                                                 6       $     41,016.41

City Treasurer-Meadville                                               6       $        135.00

City of Ashtabula Waste Water                                          6       $         75.17

City of Bradford Treasurer                                             6       $        299.95

City of Canfield Utility Dept.                                         6       $      2,164.80

City of Cleveland Div. of Water                                        6       $      1,861.24

City of Corry Water                                                    6       $        814.64

City of Hermitage                                                      6       $        200.00
       Case 19-22715-CMB       Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                      Document    Page 26 of 35
City of Hermitage Sewer                                             6        $     2,374.16

City of Olean Water/Sewer                                           6       $      4,855.92

City of Titusville Treasurer                                        6       $      1,126.57

City of Warren, Util. Serv.                                         6       $        291.41

Clark Electric Inc.                                                 6       $     29,896.52

Clearpoint IT Management                                            6       $         75.00

Coast to Coast Computer Products                                    6       $        269.97

Coca Cola N. Amer.                                                  6       $      1,840.87

Columbia Gas                                                        6       $      6,981.17
Commonwealth of PA                                                  6
Dept. of Agriculture                                                        $        300.00

Conneaut Water & Sewer Dept.                                        6       $        758.10

Consolidated Communications                                         6       $        705.75

Cozzini Bros. Inc.                                                  6       $      4,055.72

Cranberry Township                                                  6       $      3,263.25

Crawford County Treasurer                                           6       $      3,146.33

Curt Hall                                                           6       $      1,406.61

Dalton's San-Ser                                                    6       $      1,025.00

Dan Buxton Roofing                                                  6       $      1,200.00

Daniel Sayers                                                       6       $      2,641.44
       Case 19-22715-CMB        Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                       Document    Page 27 of 35
Darling Int Inc.                                                     6        $     1,295.15

Datatek Services Inc.                                                6       $        159.00

Dawn Pavlik                                                          6       $        297.80

Daymark                                                              6       $      1,428.72

Doctor Dead-Bug Inc.                                                 6       $      4,176.07

Dollar Bank                                                          6       $         35.00

Dominion Energy Ohio                                                 6       $      5,290.81

Edison Landscape & Deck Lighting LLC                                 6       $      3,841.70
                                                                     6       $     50,000.00*
Edward Peters                                                                      *Disputed

Elmhurst Prop Inc.                                                   6       $     12,000.00

Enviro Master of Pittsburgh                                          6       $        996.48

Erie Water Works                                                     6       $      8,237.04

Field Club Commons                                                   6       $     29,892.48

Fine Print                                                           6       $        473.72

Foster Twp. Sewer Fund                                               6       $      2,985.00

Foulk's Flooring America                                             6       $      2,274.24

Foundation Building Materials                                        6       $     42,925.30

Franklin Machine Products LLC                                        6       $      1,720.36

Frantz & Russell Inc.                                                6       $        185.00
       Case 19-22715-CMB          Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                         Document    Page 28 of 35
Gerald R. Fry Co., Inc.                                                6        $     5,933.34

Give Kids the World                                                    6       $      3,700.30

Grainger                                                               6       $      4,032.44

Great American Financial Svcs.                                         6       $       888.85

Greater Olean Area C of C                                              6       $       245.00

Greenville Water Authority                                             6       $      2,184.40

Greg Greco Heating and Cooling                                         6       $     62,983.00

Guardian Alarm Co.                                                     6       $       349.07

Hagan Business Machines-Meadville                                      6       $      1,088.24

Hempfield Twp. Authority                                               6       $      1,609.34

Heppner-Pritt & Assoc. Inc.                                            6       $      1,401.46

Huberty Electric                                                       6       $      6,092.00

Imperial Glazing Concepts, Inc.                                        6       $       626.23

Inglewood Associates LLC                                               6       $      2,227.44

Integra Realty Resources                                               6       $      1,350.00

IRR Supplies Center                                                    6       $     38,614.29

J&S Landscaping Co.                                                    6       $       540.33

JC Erlich                                                              6       $     12,338.97

JDK Real Estate, LLC                                                   6       $      3,367.00
       Case 19-22715-CMB      Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                     Document    Page 29 of 35
Josh's Lawncare & Landscaping                                      6        $      1,629.46

JV Surface Water Services                                          6       $       2,030.33

Kaza Fire Equipment LLC                                            6       $       4,305.84

Kens Custom Upholstering                                           6       $        135.00

Kens Lawn Maintenance                                              6       $         65.00

Koldrock                                                           6       $         61.28

L&W Supply                                                         6       $       4,559.40
                                                                   6       $     500,000.00*
L-Four L.P.                                                                      *Disputed

Landmiller Landscape                                               6       $       2,311.20

Lilac Investments LLC                                              6       $      13,800.00

Mark A. Villers                                                    6       $       1,931.92

Mark Maynard                                                       6       $       1,305.67

McAdoo Motorsports Inc.                                            6       $       1,245.00

McGann Plumbing/Heating                                            6       $        178.50

McGill, Power, Bell & Assoc.                                       6       $      10,500.00

Meadville Ace Cont.                                                6       $        337.99

Meadville Plate Glass Co., Inc.                                    6       $      86,829.50

Meadville-W. Crawford County C of C                                6       $        250.00

Merchant Link Lockbox                                              6       $        360.00
       Case 19-22715-CMB          Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                         Document    Page 30 of 35
MGI Risk Management                                                    6        $    43,440.00

Midwest Systems & Services Inc.                                        6       $       119.84

Miller Sewer & Drain Cleaning                                          6       $      1,248.00

Mills Enterprises LLC                                                  6       $       467.10

Mood Media                                                             6       $     15,692.92

National Fuel                                                          6       $      5,781.85

Niles Electric                                                         6       $     24,029.88

Northeast OH Reg Sewer Dst                                             6       $      3,402.26

NYSEG                                                                  6       $       236.56

Ohio Logos Inc.                                                        6       $      9,550.00

One Call Rentals                                                       6       $     47,552.67

Oracle America Inc.                                                    6       $     15,674.02

Orkin Pest Control #928                                                6       $       142.85

P. J. Lynd T.C.                                                        6       $      4,515.79

PA Municipal Service Co.                                               6       $      2,228.65

PA One Call System, Inc.                                               6       $       125.00

Park Centre Development Inc.                                           6       $      2,000.00

Paul Becker                                                            6       $      3,432.96

Penn Power                                                             6       $      8,937.20
          Case 19-22715-CMB   Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34 Desc Main
                                     Document    Page 31 of 35
                                                                   6        $ 1,500,000.00*
Perkins                                                                         *Disputed

Perkins Holdings LLC                                                6       $    55,097.72
                                                                    6       $         0.00*
Peter D. Kaplan                                                                  Disputed

Phillip Crawford                                                    6       $       573.01

PMF Rentals                                                         6       $       383.86

Precision Copy Products Inc                                         6       $         4.50

Red Book Solutions                                                  6       $       649.94

Reilly Sweeping Inc.                                                6       $     1,631.23

Reinhart Food Service                                               6       $   435,361.59

Renovator Rich Thiel                                                6       $     5,000.00

Republic Waste Service                                              6       $     1,275.62

Robert Foulkrod                                                     6       $     2,585.60

Robert Roell                                                        6       $     1,860.00

Ron Miller Plumbing                                                 6       $       600.00

Ronald Linaburg                                                     6       $   500,000.00

Rumpke Consolidated                                                 6       $       600.41

Sage Checks & Forms                                                 6       $       941.13

Sage Net                                                            6       $    24,382.22
       Case 19-22715-CMB         Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34   Desc Main
                                        Document    Page 32 of 35
Shamrock Building Services, Inc.                                      6        $     6,174.41

SiegelJennings                                                        6       $      5,690.68

Snyder Brothers, Inc.                                                 6       $     10,757.26

Staybridge Suites-Pittsburgh/Cranberry                                6       $        443.64

Stephen Maglin                                                        6       $          0.00

Stitt's Nursery & Landscaping                                         6       $      1,445.00

Strong Lawns/Kem-R Lawns                                              6       $      1,943.86

Taylor Steamer Cleaning                                               6       $      1,123.50

Technic                                                               6       $        680.00

Time Warner Cable NE                                                  6       $         92.82

Trace Lawn & Landscaping Inc.                                         6       $        324.00

Treasurer of State of Ohio                                            6       $      8,841.55

Triton Imaging Systems                                                6       $        132.67

Trum Co. Water Sewer                                                  6       $      2,456.71

United Concordia                                                      6       $      1,109.56

United Healthcare                                                     6       $     79,627.48

Unum Life Ins.                                                        6       $        331.83

Valley Communications LLC                                             6       $      2,568.78

Vernon Twp. Water & Sewage                                            6       $      1,156.89
               Case 19-22715-CMB      Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34    Desc Main
                                             Document    Page 33 of 35
       Vision Financial Group                                              6        $     30,770.68

       Vogels Disp Service, Inc.                                            6        $       427.90

       W. E. Unger & Associates                                             6        $     9,728.04

       Waste Management                                                     6        $     5,428.83

       White Twp. Light Fund                                                6        $        62.82

       White Twp. Sewer Service                                             6        $       658.66

       William Blatt-Hemp TX Coll                                           6        $    11,522.02

       Windstream                                                           6        $     2,085.43

       Youngstown Water Department                                          6        $     4,952.01
       TOTAL                                                                         $ 4,846,932.28



10.   Treatment of General Unsecured Tax Claims


                                        GENERAL UNSECURED TAX CLAIMS


                  Creditor               Class     Total Amount Owed       Percent of Dividend

        NONE
 Case 19-22715-CMB         Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34                Desc Main
                                  Document    Page 34 of 35

       11.    Will periodic payments be made to unsecured creditors?

              Yes __X____      No ______

              Each holder of an Allowed Unsecured Claim, in full and complete satisfaction of such
              claim, shall receive Ratable Proportion distribution, as funds become available through
              the orderly liquidation process.


V.     Comparison of Plan with Chapter 7 Liquidation

       If debtor's proposed plan is not confirmed, the potential alternatives would include proposal of a
       different plan, dismissal of the case or conversion of the case to Chapter 7. If this case is
       converted to Chapter 7, a trustee will be appointed to liquidate the debtor's non-exempt assets.
       In this event, after payment of all secured claims and Chapter 7 expenses of administration, only
       then will Chapter 11 expenses of administration receive remaining fund, followed by priority
       claims, then unsecured claimants.

              Total value of Chapter 7 estate (See Section III)                    $   1,607,630.85*

              1. Less secured claims (See Section IV-2)                            $   1,343,126.92
              2. Less administrative expenses (See Section IV-5
                 and include approximate Chapter 7 expenses)                       $    1,250,653.56
              3. Less other priority claims (See Section IV-4)                     $    3,021,394.06

              Total Amount Available for Distribution to Unsecured Creditors $         0.00
              Divided by total allowable unsecured claims of (See Section II C) $      0.00
              Percentage of Dividend to Unsecured Creditors:                           0%

* Not included the potential recovery from Causes of Action, which amount remains unknown at the
time of the filing of the Disclosure Statement and Chapter 11 Plan of Liquidation.

       Will the creditors fare better under the plan than they would in a Chapter 7 liquidation?

              Yes ____X____       No ________

       Explain: Under the Plan, the Plan Administrator will pursue Recovery Actions which are
       anticipated to yield additional Net Recoveries for the benefit of all Creditors.

VI.    Feasibility

       Estimated amount to be paid on effective date of plan, including administrative expenses.

              $ 0.00


                                                  34
 Case 19-22715-CMB          Doc 309 Filed 11/12/19 Entered 11/12/19 16:44:34                 Desc Main
                                   Document    Page 35 of 35



        What assumptions are made to justify the increase in cash available for the funding of the plan?

        None. The Plan is funded by the amount held in Escrow by the Debtor’s Counsel, the Sale of the
        Real Property, Settlement Proceeds, plus Net Recoveries on Recovery Actions pursued by the
        Plan Administrator.

       Will funds be available in the full amount for administrative expenses on the effective date of the
plan? From what source? If not available, why not and when will payments be made?

         Uncertain. From the cash on hand at the Effective Date, the Plan Administrator will determine
if a partial distribution should be made to administrative expense claims after reserving sufficient funds
for plan administration.


VII.    Identify the Effect on Plan Payments and Specify Each of the Following:

        1.     What, if any, litigation is pending?

               None.

        2.     What, if any, litigation is proposed or contemplated?

               The Debtor reserves all rights to object to any Claims and pursue any Recovery
               Actions, including but not limited to preference Claims or Causes of Action,
               fraudulent conveyance Claims or Causes of Action, rights of setoff and other Claims
               and Causes of Action under sections 510, 542, 544, 545, 547, 548, 549, 550, and 553
               of the Bankruptcy Code and other applicable bankruptcy and non-bankruptcy law.

VIII.   Additional Information and Comments

        NONE

IX.     Certification

        The undersigned hereby certifies that the information herein is true and correct to the best of
        my knowledge and belief formed after reasonable inquiry.

                                      /s/ William T. Kane__________                  November 12, 2019
                                      Signature of Debtor                            Date
                                      or Authorized Representative

                                      /s/ Robert O Lampl________________             November 12, 2019
                                      Debtor's Counsel                               Date


                                                      35
